DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenk et al. (US 2011/0166573), hereinafter “Wenk”.
Wenk discloses a system for treating a fracture in a bone (FIGS. 11-12) comprising: a distal femur plate (260) configured to engage a femur, the femur plate extending along a longitudinal axis and having a proximal portion (270) having a tapered insertion tip (270), a distal portion (268) and a shaft therebetween (FIG. 12d); the shaft including a plurality of bone fastener holes (207), the plurality of bone fastener holes including a first repeating pattern of at least three holes and a second repeating pattern of at least three holes (see Figure A below), the first repeating pattern of holes having a first virtual line segment connecting center points of all of the first repeating pattern of holes, the second repeating pattern of holes having a second virtual line segment connecting center points of all of the second repeating pattern of holes (see Figure A below); wherein the distal portion including a plurality of distal holes and a posterior side and an anterior side, wherein the posterior side of the distal portion is raised relative to the anterior side of the distal portion to accommodate an epicondylar flare of the femur (FIG. 11).

    PNG
    media_image1.png
    147
    519
    media_image1.png
    Greyscale

Figure A: Bone plate of Wenk.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Wenk discloses a system for treating a fracture in a bone (FIGS. 11-12) comprising: a distal femur plate (260) configured to engage a femur, the femur plate extending along a longitudinal axis and having a proximal portion (270) having a tapered insertion tip (270), a distal portion (268) and a shaft therebetween (FIG. 12d); the shaft including a plurality of bone fastener holes (207), the plurality of bone fastener holes including a first repeating pattern of at least three holes and a second repeating pattern of at least three holes (see Figure A below), the first repeating pattern of holes having a first virtual line segment connecting center points of all of the first repeating pattern of holes, the second repeating pattern of holes having a second virtual line segment connecting center points of all of the second repeating pattern of holes (see Figure A below); wherein the distal portion including a plurality of distal holes and a posterior side and an anterior side, wherein the posterior side of the distal portion is raised relative to the anterior side of the distal portion to accommodate an epicondylar flare of the femur (FIG. 11).
However, the prior art, alone or in combination, fails to disclose “wherein a center point of a waisted edge scallop on the anterior side wall and a center point of a waisted edge scallop on the posterior side wall are aligned along an axis that is perpendicular to the longitudinal axis of the bone plate” (claim 1) or ”wherein a third virtual line segment connects a center point of the first center hole to a center point of the first indentation, and wherein the third virtual line segment is perpendicular to the longitudinal axis of the bone plate” (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775